UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7302



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN DOUGLAS JACKSON, a/k/a Buddy Dean,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-97-
246-L)


Submitted:   November 14, 2002         Decided:     December 16, 2002


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Douglas Jackson, Appellant Pro Se. Christine Manuelian, Lynne
Ann Battaglia, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Jackson appeals the district court’s order denying his

motion requesting grand jury proceedings under Fed. R. Crim. P.

6(e).   Our review is for abuse of discretion.    In re Grand Jury

Proceedings, 800 F.2d 1293, 1299 (4th Cir. 1986). Jackson failed to

demonstrate a particularized need for his grand jury transcripts

justifying disclosure under Rule 6(e).     See Douglas Oil Co. v.

Petrol Stops Northwest, 441 U.S. 211, 218 (1979). Accordingly, the

district court did not abuse its discretion in denying Jackson’s

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2